Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election of without traverse of Group I (claims 1-14 and 18-19) in the reply filed on 06/14/2022 is acknowledged. It is noted that claims 24-28, which were added in a preliminary amendment filed on August 26, 2020, should have been included in Group I. In view of the cancellation of claim14, the amendment to claim 15 in preliminary amendment filed on August 26, 2020, claim 15 and its dependent claim 16 should have been included in Group I. 
 In response to species election requirement, Applicant elected (i) the 6-J11 antibody and humanized variants thereof, which are characterized by HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, LCDR3 amino acid sequences of SEQ ID NOs:36, 37, 38, 66, 67, and 68, respectively, or SEQ ID NOs:96, 97, 98, 126, 127, and 128, respectively; a VH of SEQ ID NO: 11; a VL of SEQ ID NO:12; a humanized VH of SEQ ID NOs: 151 and 152; and a humanized VL of SEQ ID NO:153; and (ii). gastric cancer, esophageal cancer, bile duct cancer, cholangiocarcinoma, colon cancer, and pancreatic cancer, as these cancers are all located in the digestive system
2. Claims 1, 3-6, 8-13, 15-22, and 24-28 are pending. Claims 1, 3-6, 8-13, 15-16, 18-19, and 24-28 are under consideration. Claims 17 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
3. The information disclosure statement filed on 10/23/2020, 11/24/2020, and 11/22/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
4. The drawings filed on 08/26/2020 are accepted by the Examiner.



Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 24-28 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 24 is drawn to an isolated bispecific antibody or antigen-binding fragment thereof comprising the monoclonal antibody or antigen-binding fragment thereof that specifically binds claudin 18.2, claim 25 is drawn to an isolated nucleic acid encoding the bispecific antibody or antigen-binding fragment thereof. Claims 26-28 depend from claims 24 or 25. The claims encompass a genus of bispecific antibodies with a partial structural limitation. However, the instant disclosure does not adequately support the genus of bispecific antibodies.
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses monoclonal antibodies that specifically bind claudin 18.2. However, the specification does not disclose any bispecific antibodies that bind claudin 18.2 and another epitope. 
While teaching a bispecific antibody comprising an scFv targeting CLDN18.2 and an scFV that binds the CD3 epsilon subunit of the T cell receptor (Julia Holland, December 16, 2014, No. 3 reference cited in IDS filed on 11/22/2021), the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what bispecific antibodies encompassed in the instant claims might be. Since the common characteristics/features of bispecific antibodies are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of instantly claimed bispecific antibodies.
7. Claims 15 and 16 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claim 15 is drawn to a method of treating cancer or targeting CLDN18.2 on a cancer cell surface in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising a monoclonal antibody or antigen-binding fragment thereof that specifically binds CLDN18.2. Claim 16 recites a broad range of cancer including gastric cancer. Claims 15 and 16 are broad because they encompass a method of treating or targeting a broad range of cancer.
The specification discloses production of anti-CLDN18.2 monoclonal antibodies (Tables 1-6; Examples 1-2) and humanization of anti-CLDN18.2 monoclonal antibodies. However, the specification does not provide sufficient guidance or working examples on how to treat or target a broad range of cancer, including gastric cancer.
The specification does not disclose the epitopes that anti-CLDN18.2 monoclonal antibodies bind and does not provide sufficient evidence showing that administering a pharmaceutical composition comprising a monoclonal antibody or antigen-binding fragment thereof that specifically binds CLDN18.2 to a subject can treat or target cancer, such as gastric cancer. There is no disclosure of effective dosage of administration in treating or targeting cancer; there is no disclosure of biological functions of the anti-CLDN18.2 monoclonal antibodies. 
The prior art teaches anti-claudin 18.2 antibody as new targeted therapy for advanced gastric cancer (see, e.g., Singh et al., Journal of Hematology & Oncology 10:105, 2017). US 10,137,195 B2 teaches an anti-CLDN18.2 antibody, IMAB362, which binds the first extracellular domain (ECD1; column 1, last paragraph) and a method of treating CLDN18.2-expressing cancer such as gastroesophageal comprising administering the anti-CLDN18.2 antibody, IMAB362 to a human patient (claims 1-19). However, the anti-CLDN18.2 antibodies disclosed in the instant application and the prior art-taught anti-CLDN18.2 antibody, IMAB362, do not bear sufficient structural similarity so that they would share same therapeutic effect in treating cancer, such as gastric cancer. It is unpredictable whether the instantly disclosed anti-CLDN18.2 antibodies are effective in treating cancer or targeting CLDN18.2 on a cancer cell surface in a subject. It would take undue experimentation for one of skill in the art to use the claimed invention
The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record supports that the specification does not enable the claimed invention.
  Due to the large quantity for experimentation necessary to use the anti-CLDN18.2 monoclonal antibodies to treat or target a broad range of cancer, the limited directions guidance presented in the specification regarding the same, the lack of working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to use the claimed invention.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.  Claims 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites “a method of treating cancer or targeting CLDN18.2 on a cancer cell surface in a subject”. It is unclear what the difference between treating cancer and targeting CLDN18.2 on a cancer cell surface is, rendering the claim indefinite. Claim 16 is rejected as a dependent claim. 
10. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
(i). In the present instance, claim 16 recites the broad recitation “other liquid tumors”, and the claim also recites “a hon-Hodgkin's lymphoma (NHL), an acute lymphocytic leukemia (ALL), a chronic lymphocytic leukemia (CLL), a chronic myelogenous leukemia (CMIL), a multiple myeloma (MM), an acute myeloid leukemia (AML)”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 
Likewise, claim 16 recites the broad recitation “other solid tumors”, and the claim also recites “a lung cancer, a gastric cancer, an esophageal cancer, a bile duct cancer, a cholangiocarcinoma, a colon cancer, a hepatocellular carcinoma, a renal cell carcinoma, a bladder urothelial carcinoma, a metastatic melanoma, a breast cancer, an ovarian cancer, a cervical cancer, a head and neck cancer, a pancreatic cancer, a glioma, a glioblastoma”, which is the narrower statement of the range/limitation.
(ii). Claim 1 recites the broad recitation “SEQ ID NOS: 36, 27, 38, 66, 67 and 68”, and the claim also recites “SEQ ID Nos: 96, 97, 98, 126, 127 and 128”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. Claims 3-6, 8-13, 15-16, 18-19, and 24-28 are rejected as dependent claims. 

Claim Rejections under 35 USC § 112 (d) 
11. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12. Claim 5 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 5 recites "wherein the monoclonal antibody or antigen-binding fragment is capable of inducing effector-mediated tumor cell lysis". However, claim 5 does not further limit the monoclonal antibody or antigen-binding fragment thereof of claim 1 because such a property is inherent to the structure of the monoclonal antibody or antigen-binding fragment thereof of claim 1. For the same reason, claim 9 does not further limit the monoclonal antibody or antigen-binding fragment thereof of claim 1

Claim Objections
13. Claims 1, 3-4, 8, and 16 are objected to because claims 1, 3-4, and 8 recite non-elected subject matter (non-elected antibodies represented by different amino acid sequences), whereas claim 16 recites non-elected types of cancer.  


Conclusions
14. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      June 19, 2022